Citation Nr: 0724073	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a right leg 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from October 15, 1974 to 
December 5, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  A right knee disability, to include collapse of the 
medial femoral articulation with associated subluxation and 
cystic changes, varus deformity and laxity of the right 
medial collateral ligament, as well as degenerative changes 
of the tibial plateau, was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current right knee disability, is not attributable to 
service.

2.  A right leg disability to include abnormality of the 
femur is not attributable to service.  

3.  A left shoulder disability to include a torn rotator cuff 
is not attributable to service.  


CONCLUSIONS OF LAW

1.  A right knee disability, to include collapse of the 
medial femoral articulation with associated subluxation and 
cystic changes, varus deformity and laxity of the right 
medial collateral ligament, as well as degenerative changes 
of the tibial plateau, was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A right leg disability to include abnormality of the 
femur was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  A left shoulder disability to include a torn rotator cuff 
was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in August 2004, October 2004 and 
November 2004, which cumulatively satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran entered active duty on October 15, 1974.  There 
were no complaints, findings, treatment or diagnosis of any 
right knee, right leg, or left shoulder disease or injury 
during service.  The veteran was separated from active 
service on December 5, 1974.  

In August 2004, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  At that time, the 
veteran indicated that he was seeking pension benefits.  He 
reported that he had right knee and leg disability and 
bilateral shoulder disabilities.  He reported that the 
disabilities began on June 9, 1978.  He listed his private 
physicians' names.  The veteran also reported his service 
information.  In the box in which he was requested to tell VA 
how his alleged disabilities were related to service, he left 
the box blank.  

Thereafter, VA requested the veteran's private medical 
records from the listed physicians on the form.  

Private medical records were received from Dr. S., dated from 
April 1990 to February 2002.  In September 1990, it was noted 
that on June 9, 1978, the veteran was involved in a hit and 
run accident.  He was walking when he was struck by an 
automobile and the driver kept on going.  He was taken the 
hospital.  He had sustained damage to the entire structure of 
the right kneecap.  He underwent a placement of pins and 
ligament repair.  Currently, the veteran was unable to 
straighten his right leg out.  The lower portion of one bone 
was going one way and the upper portion of the bone was going 
the other way.  X-rays revealed irregularity of the medial 
femoral condyle.  In June 1990, the veteran underwent 
arthroscopic debridement of the right knee.  There was 
evidence of considerable scar tissue and early degenerative 
changes involving the tibial plateau.  In July 1990, the 
veteran developed locking in the right knee with spasm-like 
discomfort.  In August 1990, the veteran fell and twisted his 
right knee.  He was able to flex 90 degrees.  He resumed 
using a cane.  In April 1991, the veteran again reported 
right knee problems.  By February 1992, it was noted that the 
veteran's range of motion had continued to decrease.  X-rays 
revealed narrowing of the medial joint line and some spurring 
of the femur.  In March 1993, it was noted that the veteran's 
right knee remained about the same level of severity.  

In March 1993, it was also noted that the veteran had some 
pain in the front of his left shoulder.  There was no known 
injury.  X-rays revealed some narrowing of the gleno-acromial 
space.  There were no fractures or dislocations.  There was 
no soft tissue calcification.  

In February 1996, it was noted that the right knee had 
worsened.  He exhibited very little range of motion.  X-rays 
revealed marked collapse of the medial joint line with a 
large spur, medially.  There was also evidence of early 
subluxation of the joint.  June 1997 x-rays showed further 
evidence of collapse of the medial femoral articulation with 
associated subluxation and cystic changes.  The next month, 
the knee was worse, but the veteran did not want to undergo a 
total knee replacement.  In August 2001, it was noted that 
the veteran had considerable varus deformity and laxity of 
the right medial collateral ligament associated with some 
swelling and pain, particularly over the medial joint line.  
X-rays revealed that the veteran was losing more and more 
bone.  Early cystic changes were noted.  The physician wrote 
a script for a motorized scooter.  

Private medical records were also received from Dr. C. dated 
from January 1999 to June 2002.  In January 1991, the veteran 
was seen for right shoulder pain.  It was noted that he was 
status post left rotator cuff repair and was currently 
experiencing some pain in his right shoulder.  

In February 2002, it was noted that the veteran had 
previously been treated for a left rotator cuff tear.  In 
March 2002, the veteran was seen for right shoulder pain and 
right ankle injury after the veteran had fallen on the ice 
and injured both of these joints.  The diagnoses were ankle 
sprain and impingement syndrome with biceps tendinitis of the 
right shoulder.  Thereafter, continued treatment for the 
right shoulder, but not the left shoulder, was continued. 

Private medical records were received from Dr. H. which 
included pertinent records dated in October and December 
2001.  It was noted that he veteran had previously undergone 
left rotator cuff repair.  There was no specific trauma.  
Currently, he was having similar right shoulder problems, 
also with no trauma.  The diagnosis was right shoulder pain 
and weakness.  No left shoulder diagnosis was made.  

In his July 2005 VA Form 9, the veteran related that during 
basic training, he had to carry a full back pain and his 
weapon every day.  This caused a tear in his left rotator 
cuff.  On a hike on day, it was very hot and all of the 
trainees were in full gear.  Due to exhaustion, a trainee 
fell into the veteran from the rear and knocked him into the 
trainee in front of him.  The veteran fell to his knees and 
his right knee popped.  It got worse everyday.  The veteran 
reported it to his drill sergeant.  He was assigned to 
special duty and was discharged a week later.  On June 9 
,1978, the veteran was struck by a motor vehicle which caused 
further injury to the injuries he already had sustained 
during service.  

The Board recognizes that the left shoulder rotator cuff tear 
has been repaired and there are no noted residuals.  In 
McClain v. Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 
2007), the Court held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim" (emphasis added).  Under such 
circumstances, provided the resolved disability is related to 
service, a claimant would be entitled to consideration of 
staged ratings.  However, a nexus to service is still 
required.  

The veteran's service medical records are negative for any 
injuries or disease of the right knee, right leg, or left 
shoulder.  

The veteran made no complaints during service.  The silence 
and the normal findings constitute negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

No manifestations of arthritis of any joint were shown within 
one year of service as there are no medical records or any 
other records or documentation dated within one year of 
service.  

The veteran was in a serious hit and run accident on June 9, 
1978.  It is significant to note that the veteran has been 
fully informed that he may submit supporting evidence.  He 
signed medical releases for private physicians and their 
records were obtained.  Although the initial medical records 
pertaining to the accident are not of record, VA has 
endeavored to obtain all records per the medical releases 
submitted by the veteran and the veteran has been fully 
informed of all evidence obtained and in VA's possession.  As 
noted, he has not provided any further records.  

The post-service medical evidence shows that the veteran 
injured his right knee in the aforementioned accident.  He 
underwent surgical repair and has had continuous and 
progressive right knee disability since that time.  In 
addition, x-rays have shown abnormality of the femur.  The 
veteran further exacerbated his knee disability in a fall 
when he twisted the knee.  It has been shown that he has 
collapse of the medial femoral articulation with associated 
subluxation and cystic changes, varus deformity and laxity of 
the right medial collateral ligament, as well as degenerative 
changes of the tibial plateau.

With regard to the left shoulder, in March 1993, the veteran 
initially reported left shoulder pain.  There was no known 
injury.  X-rays revealed some narrowing of the gleno-acromial 
space.  Subsequently, the veteran underwent a rotator cuff 
repair.  It was noted that there was no trauma.  

The veteran contends that he injured his right knee, right 
leg, and left shoulder during service and he described the 
injuries.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report that he suffered general 
injuries to the right knee, right leg, and left shoulder.  
The veteran is not competent to state complex right knee 
diagnoses nor is he competent to diagnose any abnormality of 
the femur or a torn rotator cuff as those issues do not 
involve a simple diagnosis.  See Jandreau.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Further, even if they were competent, the Board must 
determine whether such evidence is also credible.  In this 
case, the veteran is not credible.  The veteran initially 
reported no inservice injuries.  On his initial post-service 
application for VA pension benefits, he specifically stated 
that his injuries were incurred on the date of the hit and 
run accident.  He left blank the space provided to discuss 
inservice medical problems.  His post-service medical records 
are completely devoid of any mention of any injury, disease, 
or other incident involving the right knee, the right leg, or 
the left shoulder.  Rather, these records clearly reflect 
that the hit and run accident was the cause of the veteran's 
right knee and leg disabilities.  In addition, the veteran 
denied having any left shoulder injury or trauma and there is 
no medical nexus between any post-service left shoulder 
disability and service.  

Since the veteran made no inservice complaints and provided 
information in his VA Form 21-526 which contradicts his 
current assertions, the Board finds that the veteran's report 
of inservice right knee, right leg, and left shoulder 
injuries are not credible and are unsupported.  

There is no competent medical evidence of any link between 
his current diagnoses and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of his currently diagnosed disabilities and his 
report of inservice injuries is not credible and therefore 
not probative.  The competent evidence shows that the right 
knee, right leg, and left shoulder disabilities began after 
service.  

Further, there were no manifestation of arthritis of the 
right knee within one year of service.  The right knee and 
leg disabilities are attributable to the June 9, 1978 post-
service accident and are unrelated to service.  The left 
shoulder disability developed over a decade after the veteran 
was separated from service and there is no competent evidence 
which establishes an etiological link between a left shoulder 
disability and service.  

In sum, the service medical records showed no right knee, 
right leg, or left shoulder injury or disease.  Thus, there 
was no chronic right knee, right leg, or left shoulder 
disability shown during service or competent evidence of 
arthritis within one year of service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that a 1978 
accident resulted in the veteran's right knee and leg 
disabilities.  The left shoulder disability developed over a 
decade after service and independent of service.  

Despite the veteran's contentions that he had right knee, 
right leg, or left shoulder problems since service, the 
record is devoid of supporting evidence.  In essence, the 
veteran's assertions of chronicity and continuity are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

Accordingly, service connection is not warranted for right 
knee, right leg, or left shoulder disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.




ORDER

Service connection for a right knee disability is denied.

Service connection for a right leg disability is denied.  

Service connection for a left shoulder disability, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


